REASONS FOR ALLOWANCE
Claims 1-5 and 8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “wherein the driving element is composed of a driving device driving the locking member by supply of energy” (most of original claim 7) is not anticipated or made obvious by the prior art of record in the examiner’s opinion. As noted in Applicant’s Remarks, McElhinney (US 2,444,575) does not disclose a structure capable of having a driving element that has a driving device that drives the locking member by a supply of energy. Specifically, the feature of having a rotatable connecting member (13), a locking member (22) that abuts the connecting member so as to not allow rotation, and a driving element (23) that drives the locking member by a supply of energy between the locked and unlocked positions in the combination as claimed is not present in the prior art.

Claims 9-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The previously indicated allowable claims 6 and 7 were rewritten in independent form as new claims 9 and 16, respectively, as discussed in Applicant’s Remarks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R STABLEY/Examiner, Art Unit 3611                                 

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611